Motion Granted; Abatement Order filed January 10, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00833-CR
                                    ____________

                           HIRAM BROWN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 13
                           Harris County, Texas
                       Trial Court Cause No. 1806917

                             ABATEMENT ORDER

      Appellant is represented by retained counsel, James Dyer. On December 28,
2012, counsel filed a motion to withdraw as appellate counsel because he was not
employed to represent appellant on appeal. Accordingly, we enter the following order.
       We ORDER the judge of the County Criminal Court at Law No. 13 to consider
counsel’s request to withdraw. If current counsel is permitted to withdraw, the judge
shall appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made, and shall order the trial clerk to forward a record of the hearing and
a supplemental clerk’s record containing any orders permitting counsel to withdraw and
appointing new counsel. Those records shall be filed with the clerk of this court within
30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the trial
court’s findings and recommendations are filed in this Court.           The Court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the Court
may reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing in
compliance with this Court=s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such date.

       It is so ORDERED.



                                            PER CURIAM